                                                  CHARGES AND PENALTIES                                                FILED IN THE
                                                                                                                   U.S. DISTRICT COURT
                                                                                                             EASTERN DISTRICT OF WASHINGTON

      CASE NAME: ________________________________
                  US v. Kailee A Person                                              CASE NO. ______________________
                                                                                              2:20-MJ-00309-JTR
                                                                                                              Aug 07, 2020
                                                                                                                  SEAN F. MCAVOY, CLERK
                TOTAL # OF COUNTS: 2                              FELONY x          MISDEMEANOR     _________PETTY OFFENSE



Count               Statute                                Description of Offense                                 Penalty

  1     18 U.S.C. § 113(a)(4)             Assault by Striking or Beating                     CAG for not more than one (1) year; A fine not to
                                                                                             exceed $100,000; Not more than one year
                                                                                             supervised release or not more than five years
                                                                                             probation; A $25 special penalty assessment; and
                                                                                             Restitution

  2     18 U.S.C. §§ 7 and 13 and Wash.   Malicious Mischief 3rd Degree                      CAG for not more than one (1) year; A fine not to
        Rev. Code § 9A.48.090                                                                exceed $100,000; Not more than one year
                                                                                             supervised release or not more than five years
                                                                                             probation; A $25 special penalty assessment; and
                                                                                             Restitution
